TROTT, Circuit Judge
dissenting from the order denying rehearing en banc.
KOZINSKI and T.G. NELSON joining.
I respectfully dissent from the court’s refusal to rehear this case en banc, and I do so because I disagree with the panel’s analysis in Part C.
Thomas Creech is a killer. He personifies an “utter disregard for human life.” In this case, with the intent to kill, he beat a fellow inmate to death while serving a life sentence in Idaho for murder. The Idaho Supreme Court has made the following statement about him:
*889The defendant here committed murder at least four times prior to the instant offense, twice in Idaho and also in Oregon and in California. There presently exist other pending charges of murder in the first degree against him. The testimony of an eyewitness to one of Creech’s previous murders, coupled with psychiatric evidence, tends to prove that the appellant is violent and vengeful and that he experiences no remorse for his actions. Letters written by Creech to law enforcement personnel detail numerous alleged murders beyond those for which he has already been convicted and intimate his intentions to kill in the future. Creech’s own statements claim responsibility for approximately 40 murders. However vague the statutory language might be argued to be in the ordinary case (which assertion we have already rejected), nevertheless, as applied in the instant case, we hold beyond any doubt whatsoever that the appellant here has exhibited a propensity to commit murder which will probably constitute a continuing threat to society.
State v. Creech, 105 Idaho 362, 670 P.2d 463, 472 (1983).
My concern, however, is not so much that Creech’s sentence is being returned to Idaho’s courts to be redone as it is with a serious and possibly irremediable error made by the panel in holding that one of the statutory aggravating factors relied on by Idaho to sentence him to death is unconstitutionally vague. The error may effectively be irremediable because if Creech is resentenced to death in state court in accord with the orders of the panel’s opinion, and the case then resurfaces in federal court, which is probable, it will most certainly do so on the basis of different aggravating circumstances. Thus, unless the error is attended to now, Idaho may be blocked from ever bringing this error— which now becomes the binding law of our circuit as to this aggravating circumstance — to the attention of any court for correction. This is also true if Creech is not resentenced to death and the question of capital punishment disappears from future federal actions filed by him. As it now stands we have failed to accord appropriate deference to the Idaho Supreme Court decision in Osborn, and we have thereby improperly amputated a legislative enactment of a sovereign state.
To be specific as to the nature of the error, I believe the panel has misapplied the holding of the Supreme Court in Walton v. Arizona, — U.S. —, 110 S.Ct. 3047, 3057, 111 L.Ed.2d 511 (1990), in such a way as to bring about one application of the Walton test for Arizona, and a different application of the same test for Idaho. The panel’s misapplication of the test violates the unremarkable precept that federal law, and especially Constitutional law, shall be uniformly applied.
The aggravating circumstance in question is that “by the murder or circumstance surrounding its commission the defendant exhibited utter disregard for human life.” Idaho Code § 19-2515(g)(6). I would agree with the panel that this bare language is thin under Walton, but I respectfully but strongly disagree with the panel’s conclusion that the limiting construction placed on this language by the Idaho Supreme Court in State v. Osborn, 102 Idaho 405, 631 P.2d 187 (Idaho 1981), falls short of the mark established by the United States Supreme Court in Godfrey v. Georgia, 446 U.S. 420, 100 S.Ct. 1759, 64 L.Ed.2d 398 (1980). The Idaho Supreme Court in Osborn explicitly recognized its duty under Godfrey and Gregg v. Georgia, 428 U.S. 153, 96 S.Ct. 2909, 49 L.Ed.2d 859 (1976) to define vague terms so as to give adequate guidance to the sentencer. On this issue, Idaho’s highest court spoke as follows:
A similar limiting construction must be placed upon the aggravating circumstances in I.C. § 19-2515(f)(6)1, that “[b]y the murder, or the circumstances surrounding its commission, the defendant exhibited utter disregard for human life.” To properly define this circumstance, it is important to note the other aggravating circumstance with which this provision overlaps. The second ag*890gravating circumstance, I.C. § 19-2515(f)(2), that the defendant committed another murder at the time this murder was committed, obviously could show an utter disregard for human life, as could the third aggravating circumstance, I.C. § 19-2515(f)(3), that the defendant knowingly created a great risk of death to many persons. The same can be said for the fourth aggravating circumstance, I.C. § 19-2515(f)(4), that the murder was committed for remuneration. Since we will not presume that the legislative intent was to duplicate any already enumerated circumstance, thus making I.C. § 19-2515(f)(6) mere surplusage (See, e.g., Norton v. Dept. of Employment, 94 Idaho 924, 500 P.2d 825 (1972)), we hold that the phrase “utter disregard” must be viewed in reference to acts other than those set forth in I.C. § 19-2515(f)(2), (3), and (4). We conclude instead that the phrase is meant to be reflective of acts or circumstances surrounding the crime which exhibit the highest, the utmost, callous disregard for human life, i.e., the cold-blooded, pitiless slayer. With such an interpretation, it is our conclusion that this aggravating circumstance meets the constitutional requirements set forth by the United States Supreme Court. • Upon remand, the district court should, in accordance with his opinion and the provisions of I.C.R. 33.1 and 33.2 (enacted subsequent to original sentencing in this case), specifically set forth the facts and reasoning underlying the finding, if any, that a statutory aggravating circumstance exists.
Osborn, 631 P.2d at 200-01.
Under the Walton rule, this not only gives “some guidance,” Walton, 110 S.Ct. at 3057, it gives substantive guidance. It defines “utter disregard,” in greater detail than the statute itself, and it goes farther by telling the sentencer that he or she cannot infer “utter disregard” solely from the fact that the defendant has committed multiple murder, nor can it be inferred solely from a murder for hire, nor can it be inferred solely from the fact that the defendant knowingly created a risk of death to many persons.
Idaho’s “utter disregard” factor as focused by Osborn is indistinguishable from the aggravating circumstance approved by the Supreme Court in Walton:
“especially depraved” [i.e.], when the perpetrator “relishes the murder, evidencing debasement or perversion,” or “shows an indifference to the suffering of the victim and evidences a sense of pleasure in the killing.”
Walton, 110 S.Ct. at 3058 (citation omitted). How “objective” is “relishing the murder, evidencing debasement or perversion”? How is that different from evidencing an “utter disregard for human life," defined as intentional, cold-blooded, and without pity, and as requiring more than just mass murder, murder for hire, and endangering many people? This is not just “wicked and vile,” as in Maynard v. Cartwright, 486 U.S. 356, 362, 108 S.Ct. 1853, 1858, 100 L.Ed.2d 372 (1988), which are simply pejorative adjectives that broadly describe the crime. This is “utter, callous, cold-blooded, and pitiless disregard for human life,” which is a standard that can be proved with facts and circumstances. “Cold-blooded” means carried out without feeling or emotion. “Pitiless” means without compassion for suffering. Contrary to the panel’s assertion, Idaho does not call for a purely “subjective determination” of whether a defendant is a “cold-blooded, pitiless slayer.” Idaho requires an eviden-tiary determination supported by facts and circumstances.
Such a determination under Idaho law must be set out in writing, and it is subject to scrupulous appellate review.
Idaho Code § 19-2515(e) states:
Upon the conclusion of the evidence and arguments in mitigation and aggravation the court shall make written findings setting forth any statutory aggravating circumstances found. Further, the court shall set forth in writing any mitigating factors considered and, if the court finds that mitigating circumstances outweigh the gravity of any aggravating circumstance found so as to make unjust the imposition of the death penalty, the *891court shall detail in writing its reasons for so finding.
About this section, the Idaho Supreme Court has said:
I.C. § 19 — 2515(d)2 is mandatory in its terms: “the court shall set forth in writing any mitigating factors considered.” The reasoning behind a similar statutory requirement for specific written findings was explained by the Florida Supreme Court:
“The fourth step required by Fla.Stat. § 921.141. F.S.A., is that the trial judge justifies his sentence of death in writing, to provide the opportunity for meaningful review by this Court. Discrimination or capriciousness cannot stand where reason is required, and this is an important element added for the protection of the convicted defendant. Not only is the sentence then open to judicial review and correction, but the trial judge is required to view the issue of life or death within the framework of rules provided by the statute.” State v. Dixon, 283 So.2d 1, 8 (Fla.1973) cert. den. 416 U.S. 943, 94 S.Ct. 1951, 40 L.Ed.2d 295 (1974).
We feel the requirement of written and detailed findings serves a dual purpose. Initially it focuses the attention of the sentencing court upon all the information before it and requires a thorough and reasoned analysis of all relevant factors. This helps assure that the imposition of the sentence of death is reasoned and objective as constitutionally required. It also serves the purpose, as noted by the Florida Supreme Court, of making the process for imposing death rationally reviewable. On review, if the mandates of I.C. § 19-2515(d) are met, we can determine whether the lower court overlooked or ignored any raised mitigating factors, whether the evidence supports the aggravating factors found, and finally whether the court has properly weighed all factors. If the findings of the lower court are not set forth with reasonable exactitude, this court would be forced to make its review on an inadequate record, and could not fulfill the function of “meaningful appellate review” demanded by the decisions of the United States Supreme Court.
Osborn, 631 P.2d at 196-97 (emphasis added). These strict requirements add considerable substance to the process and corral the possibility of excessive subjectivity.
The Idaho Supreme Court was careful to verify the factual basis for the pertinent findings. The Supreme Court said:
We turn now to whether the sentencing judge complied with those statutory provisions. Appellant argues that the court erred in finding beyond a reasonable doubt that the defendant has previously been convicted of other murders; that the defendant had exhibited utter disregard for human life and a propensity to commit murder; that the defendant was under sentence for first degree murder at the time of his actions; and that both defendant and his victim were inmates at the state penitentiary when the crime occurred. We have reviewed the record and hold that the evidence at the sentencing hearing clearly supports the trial court’s findings of aggravating and mitigating circumstances.
Creech, 670 P.2d at 470.
Furthermore, Idaho Code § 19-2827 requires the Idaho Supreme Court to verify proportionality and to screen out passion, prejudice, and arbitrariness with respect to all sentences of death. This section reads in relevant part as follows:
(a) Whenever the death penalty is imposed, and upon the judgment becoming final in the trial court, the sentence shall be reviewed on the record by the Supreme Court of Idaho. The clerk of the trial court, within ten (10) days after receiving the transcript, shall transmit the entire record and transcript to the Supreme Court of Idaho and to the attorney general together with a notice prepared by the clerk and a report prepared by the trial judge setting forth the findings required by section 19 — 2515(d), Idaho Code, and such other matters concern*892ing the sentence imposed as may be required by the Supreme Court.
(b) The Supreme Court of Idaho shall consider the punishment as well as any errors enumerated by the way of appeal.
(c) With regard to the sentence the court shall determine:
(1) Whether the sentence of death was imposed under the influence of passion, prejudice, or any other arbitrary factor, and
(2) Whether the evidence supports the judge’s finding of a statutory aggravating circumstance from among those enumerated in section 19-2515, Idaho Code, and
(3) Whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant.
(d) Both the defendant and the state shall have the right to submit briefs within time provided by the court, and to present oral argument to the court.
(e) The court shall include in its decision a reference to those similar cases which it took into co'nsideration. In addition to its authority regarding correction of errors, the court, with regard to review of death sentences, shall be authorized to:
(1) Affirm the sentence of death; or
(2) Set the sentence aside and remand the case for resentencing by the trial judge based on the record and argument of counsel.
(f) The sentence review shall be in addition to direct appeal, if taken, and the review and appeal shall be consolidated for consideration.
(g) The Supreme Court shall collect and preserve the records of all cases in which the penalty of death was imposed from and including the year 1975.
Idaho Code § 19-2827 (emphasis added).
The Idaho Supreme Court applied § 19-2827 to Creech, saying:
We hold that none of these recent Idaho murder decisions militates toward the granting of leniency in the present case. We find no instance in which a defendant found guilty of such previous crimes as those of Thomas Creech has been found deserving of a sentence less than death. We have examined [thirty-four] cases dating back more than 50 years and our examination fails to disclose that any such remorseless, calculating, cold-blooded multiple murderer has (with the exception of Creech I [State v. Creech, 589 P.2d 114 (1979)] ever been before this Court_ We hold that the death penalty imposed in this case is both proportionate and just.
Creech, 670 P.2d at 476.
Creech had the death sentence imposed upon him by a judge not a jury.3 Creech, 670 P.2d at 466 (“[fjollowing the conclusion of the sentencing hearing, the district court made its written findings and pronounced sentence of death upon Creech”). In Walton, the United States Supreme Court held that “[w]hen a jury is the final sentencer, it is essential that the jurors be properly instructed regarding all facets of the sentencing process ... [but t]rial judges are presumed to know the law and apply it in making their decisions.” Walton, 110 S.Ct. at 3057. In the instant case, as recognized by footnote 12 of the panel’s opinion, the sentencing judge is thus presumed to have applied the judicial refinements provided to him by Osborn.
Did the Idaho Supreme Court have Osborn in mind while it processed the ease against Creech? The answer is yes. Justice Shepard, who wrote Creech, was on the Osborn panel. Moreover, the Idaho Supreme Court in Creech referred to Osborn and quoted in haec verba the limiting passage from Osborn that I quote earlier in this opinion. See Creech, 670 P.2d at 471. Thus, the Idaho Supreme Court had in mind the Osborn standard when it said, “We now turn to whether the sentencing judge complied with those statutory provi*893sions.... We have reviewed the record and hold that the evidence at the sentencing hearing clearly supports the trial court’s findings of aggravating and mitigating circumstances.” Id. at 470.
Since 1972 in Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972), the Supreme Court has established certain minimum but strict requirements for states choosing to pursue capital punishment. Idaho has rigorously tailored its laws to meet these requirements. In my view, our court has strayed from the course charted by the Supreme Court in Walton and effectively established a standard for Idaho more exacting than the one established for Arizona. Hence, I DISSENT.

. Section 19 — 2515(f)(6) is now section 19-2515(g)(6).


. Section 19-2515(d) is now section 19-2515(e).


. Just as in Walton, this case is also distinguishable from Maynard because Maynard “the defendant was sentenced by a jury and the jury either was instructed only in the bare terms of the relevant statute or in terms nearly as vague.” Walton, 110 S.Ct. at 3057.